DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 2/17/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 15 set forth a drying time of “about 0 and 60 minutes”.  A drying time of zero minutes constitutes no drying at all, which does not further limit the drying step of claims 1 or 13, respectively, from which claims 4 and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-10, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0267608) in view of Brown et al. (US 2013/0017340).
Regarding claims 1 and 4, Choi et al. discloses in Figs 1-4, a method of making a electrode ([0006]) for a battery cell (ref 300), the method comprising: introducing ([0006]) a coated electrode having a first surface extending thereover ([0006]), the coated electrode having a predetermined density of active materials for ion transport ([0006]); selectively modifying ([0006]) the coated electrode by patterning the first surface to define a patterned electrode having a first portion and a second portion ([0006]).
Choi et al. does not explicitly disclose drying at 100C the coated electrode, and after the step of selectively modifying, compressing the patterned electrode by calendering the first surface to provide the first portion having a first density of active materials and 
Brown et al. discloses in Figs 1-13, a method of making a battery electrode ([0117]) including depositing an electrode slurry ([0117]) followed by drying at 100C ([0141]) and calendaring it ([0117], [0137]) to form a patterned film to selectively adjust the electrode density and porosity ([0117], [0137]).  This configuration enhances the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery ([0009]-[0012], [0117], [0137]).
Brown et al. and Choi et al. are analogous since both deal in the same field of endeavor, namely, battery production methods.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to incorporate the drying and calendaring disclosed by Brown et al. into the process of Choi et al. to enhance the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery.

Regarding claim 2, modified Choi et al. discloses all of the claim limitations as set forth above and also discloses the step of selectively modifying comprises selectively removing a volume of the active materials ([0006]) from the patterned electrode by subtractive patterning ([0006]) the first surface to induce in-plane spatial variations in the density of the calendered electrode ([0006]) during the step of compressing (see combination as set forth in claim 1 above).



Regarding claim 7, modified Choi et al. discloses all of the claim limitations as set forth above and also discloses the first density is the predetermined density (see rejection of claim 1 as set forth above, with addition of Brown adjusting density [0137]).

Regarding claim 8, modified Choi et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the first density is the predetermined density and is between about 40% and about 60% active material, and wherein the second density is between about 60% and about 90% active material.  As the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery are variables that can be modified, among others, by adjusting said density/porosity of the coated electrode (see Brown et al., [0009]-[0012], [0117], [0137]), with said cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery all varying as the density/porosity of the coated electrode is varied, the precise density/porosity of the coated electrode would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed density/porosity of the coated electrode cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the density/porosity of the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claims 9 and 10, modified Choi et al. discloses all of the claim limitations as set forth above but does not explicitly disclose wherein the step of compressing comprises calendering the first surface at a predetermined line speed, a predetermined force, a predetermined gap, and a predetermined temperature, the predetermined line speed is between about 0.1 and about 150 meters per minute, the predetermined force is between about 1 and about 10 megapascals, the predetermined gap is between about 0.015 millimeter (mm) and 4 mm, and the predetermined temperature is between about ambient temperature and about 80 degrees Celsius.
As the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery are variables that can be modified, among others, by adjusting said calendaring process parameters (see Brown et al., [0067], [0106], [0135]), with said the cost effectiveness of the production process as well as overall structural In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 12, modified Choi et al. discloses all of the claim limitations as set forth above and also discloses the first portion includes a plurality of first portions and wherein the second portion includes a plurality of second portions (see rejection above with respect to claim 1, calendaring of Brown et al. results in first and second portions of different density/porosity).

Regarding claims 13 and 15, Choi et al. discloses in Figs 1-4, a method of making a electrode ([0006]) for a battery cell (ref 300), the method comprising: introducing ([0006]) a coated electrode having a first surface extending thereover ([0006]), the coated electrode having a predetermined density of active materials for ion transport 
Choi et al. does not explicitly disclose drying at 100C the coated electrode, and after the step of selectively modifying, compressing the patterned electrode by calendering the first surface to provide the first portion having a first density of active materials and the second portion having a second density of active materials, the second density being greater than the first density to define the calendered electrode having a spatial variation of active material density.
Brown et al. discloses in Figs 1-13, a method of making a battery electrode ([0117]) including depositing an electrode slurry ([0117]) followed by drying at 100C ([0141]) and calendaring it ([0117], [0137]) to form a patterned film to selectively adjust the electrode density and porosity ([0117], [0137]).  This configuration enhances the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery ([0009]-[0012], [0117], [0137]).
Brown et al. and Choi et al. are analogous since both deal in the same field of endeavor, namely, battery production methods.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to incorporate the drying and calendaring disclosed by Brown et al. into the process of Choi et al. to enhance the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery.



Regarding claim 17, modified Choi et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the first density is the predetermined density and is between about 40% and about 60% active material, and wherein the second density is between about 60% and about 90% active material.  As the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery are variables that can be modified, among others, by adjusting said density/porosity of the coated electrode (see Brown et al., [0009]-[0012], [0117], [0137]), with said cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery all varying as the density/porosity of the coated electrode is varied, the precise density/porosity of the coated electrode would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed density/porosity of the coated electrode cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the density/porosity of the coated electrode in the method of modified Choi et al. as taught by Brown et al. to In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725